Citation Nr: 0926494	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-25 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to 
October 1972.  He died in October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied service 
connection for cause of death.

The appellant testified at a hearing before the undersigned 
at the RO in September 2008.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2008 hearing the appellant testified that 
the Veteran had received pertinent treatment at the El Toro 
Marine Corps Air Station in the 1970s.  Various treatment 
notes also indicate that the Veteran was treated at Mercy 
General Hospital in Santa Anna, California, after fainting in 
a fuel tank and prior to going to the sick bay on base.  VA 
has a duty to obtain relevant records of private treatment.  
38 U.S.C.A. § 5103A(b); Massey v. Brown, 7 Vet. App. 204 
(1994).  A remand is necessary as the records are directly 
relevant to appellant's claim. 

The Veteran's death certificate shows that the cause of his 
death was chronic obstructive pulmonary disease (COPD).  An 
autopsy was reportedly conducted, but the report is not of 
record.  The death certificate was issued by Orange County 
and the State of California, and Anaheim General Hospital was 
listed as the place of death.  An attempt should be made to 
obtain the autopsy report.

Under the VCAA, VA is obliged to obtain a medical opinion 
when the record contains competent evidence of a current 
disability (in a DIC case this is the condition that caused 
the Veteran's death); the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

At the hearing, the appellant testified that she observed the 
Veteran's respiratory problems beginning in service and 
continuing up to the time of his death.  In this case there 
is competent evidence that the Veteran's chronic obstructive 
pulmonary disease (COPD) led to his death and of a continuity 
of symptoms beginning in service.  A medical opinion is 
necessary to determine if the Veteran's COPD was connected to 
his active duty service and led to his death.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter, will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).   

The appellant received VCAA notice in an April 2004 letter.  
The letter did not contain all the information required by 
the subsequent decision in Hupp.

Accordingly, this case is remanded for the following:

1.  The appellant should be provided a 
VCAA notice letter that tells her what 
conditions were service connected at the 
time of the Veteran's death, an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  

2.  The agency of original jurisdiction 
(AOJ) should take the necessary steps to 
obtain all records of the Veteran's 
treatment at Mercy General Hospital from 
January 1968 to December 1972, at the El 
Toro Marine Air Station during the 
Veteran's final tour of duty ending in 
October 1972, and the report of terminal 
treatment at Anaheim General Hospital in 
October 2003.  

Any additional information needed to 
request these records, should be requested 
from the appellant.

3.  The AOJ should take the necessary 
steps to obtain any autopsy reports 
performed in connection with the Veteran's 
death.

4.  The claims folder should then be 
referred to a VA physician with 
appropriate expertise to review and 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better chance) that the Veteran's fatal 
COPD or other fatal respiratory condition 
had its onset in service or was long term 
exposure to jet fuel or other disease or 
injury in service.  In this regard the 
appellant has testified that she observed 
the Veteran to have a chronic cough that 
began in service.

The examiner should also opine as to 
whether the Veteran's service connected 
disabilities; depressive reaction, partial 
left ear deafness, atrophic gastritis, and 
facial scars; contributed to the cause of 
his death (e.g. hastened death or rendered 
him less capable of resisting the 
conditions that caused death).

The examiner should provide a rationale 
for the opinion.  The examiner is advised 
that the appellant is competent to report 
observable symptoms and injuries, and that 
these reports must be considered in 
formulating the requested opinion.

5.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

